                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII



JAMES GLENN BARLOW,                           CIVIL NO. 18-00423-JAO-KJM
                    Petitioner,               ORDER GRANTING
                                              RESPONDENTS’ MOTION TO
       vs.                                    DISMISS AND TRANSFERRING
TAUESE VA’AOMALA SUNIA, et al.,               PETITION FOR WRIT OF
                                              HABEAS CORPUS
                    Respondents.




   ORDER GRANTING RESPONDENTS’ MOTION TO DISMISS AND
    TRANSFERRING PETITION FOR WRIT OF HABEAS CORPUS
      Petitioner James Glenn Barlow (“Petitioner”) filed a habeas corpus petition,

arguing his detention in American Samoa is unlawful because it stems from a

conviction in the High Court of American Samoa that violated his rights under the

United States Constitution. Respondents Tauese Va’aomala Sunia (“Sunia”) and

Soliali’i Falepo (“Falepo”) (collectively, “Respondents”) move to dismiss the

petition, arguing that the Court lacks personal jurisdiction and subject matter

jurisdiction, and that the District of Hawaii is an improper venue. For the reasons

stated below, the Court GRANTS the motion, DISMISSES Respondents, and
TRANSFERS the petition to the United States District Court for the District of

Columbia.

                                I.    BACKGROUND

        To resolve Respondents’ motion, the Court must address how procedural

rules governing habeas corpus relief in federal district court apply to a petitioner

incarcerated in American Samoa, an unincorporated territory without Article III

courts whose judicial system is de jure overseen by the Secretary of the

Department of the Interior. The question appears to be one of first impression

across all federal courts despite American Samoa’s status as a United States

territory for over a century. 1 At this stage, where jurisdiction and venue are at

issue, a robust discussion of the judicial system in American Samoa will help

frame the issues, and a brief discussion of Petitioner’s claims on the merits will

suffice.

A.      Facts

        1.      American Samoa’s Judicial System

        American Samoa is an unincorporated territory of the United States. See 48

U.S.C. § 1661. It has no district court and is not part of the District of Hawaii. See

28 U.S.C. §§ 81-144. Instead, in relation to American Samoa, Congress directed:

                Until Congress shall provide for the government of such islands,
                all civil, judicial, and military powers shall be vested in such

1
    See Tuaua v. United States, 788 F.3d 300, 302 (D.C. Cir. 2015).
                                            2
             person or persons and shall be exercised in such manner as the
             President of the United States shall direct; and the President shall
             have power to remove said officers and fill the vacancies so
             occasioned.

48 U.S.C. § 1661(c). Originally under the control of the Navy, the President

eventually delegated this authority to the Secretary of the Interior (the “Secretary”)

pursuant to an Executive Order. See Exec. Order No. 10,264, 16 Fed. Reg. 6,417

(June 29, 1951). The Executive Order broadly authorizes the Secretary to “take

such action as may be necessary and appropriate, and in harmony with applicable

law, for the administration of civil government in American Samoa.” Id. The

budget for the territory, and all laws passed by the territorial legislature—including

those relating to the organization of the courts—must be submitted to the Secretary

for approval. See Corp. of the Presiding Bishop of the Church of Jesus Christ of

the Latter-Day Saints v. Hodel, 830 F.2d 374, 376-77 (D.C. Cir. 1987) (“Hodel

II”), aff’g 637 F. Supp. 1398 (D.D.C. 1986) (“Hodel I”). “The Secretary of the

Interior, therefore, possesses plenary authority over the judicial system of

American Samoa.” 2 Id. at 376; see also Tuaua, 788 F.3d at 302.



2
  For this reason, the courts of American Samoa have been described as Article IV
courts. See Meaamaile v. American Samoa, 550 F. Supp. 1227, 1235 (D. Haw.
1982) (“The courts established for American Samoa are not Article III courts, but,
rather, legislative courts created by virtue of the general right of sovereignty which
exists in the government and by virtue of Article IV, Section 3, Clause 2 of the
United States Constitution, which enables Congress to make all needful rules and

                                          3
      The Constitution of American Samoa, which the Secretary approved,3

provides: “The judicial power shall be vested in the High Court, the District

Courts, and such other courts as may from time to time be created by law.” Rev.

Const. Am. Sam. art. III, § 1. The Secretary appoints the Chief Justice of

American Samoa and the Associate Justices of the High Court. See id. art. III, § 3.

“The High Court also includes Associate Judges who are appointed by the

territorial Governor and confirmed by the territorial Senate” who “are typically

traditional Samoan leaders with knowledge of local customs.” Hodel II, 830 F.2d

at 377 (footnote and citation omitted).

      As relevant here, the trial division of the High Court has jurisdiction over

felony criminal cases, and the Appellate Division of the High Court can review

those decisions on appeal. See Am. Samoa Code §§ 3.0208(a)(2), (c); id. § 3.0221;

id. § 46.2402; id. § 46.2403. “Section 3.0220 of the American Samoa Code

provides that ordinarily appeals to the High Court ‘shall be held before 3 justices

and 2 associate judges,’ but if there is a difference of opinion among the members

of the panel, ‘the opinion of 2 of the justices shall prevail.’” Hodel II, 830 F.2d at

386 (quoting Am. Samoa Code §§ 3.0220, 3.0221).



regulations respecting the territory belonging to the United States.” (citations
omitted)).
3
  Any amendments to the Constitution of American Samoa may be made only by
Act of Congress. 48 U.S.C. § 1662a.
                                           4
      The Constitution of American Samoa also provides for the writ of habeas

corpus, specifically that it “shall be granted without delay and free of costs” and

that it “shall not be suspended except by the Governor and then only when the

public safety requires it in case of war, rebellion, insurrection or invasion.” Rev.

Const. Am. Sam. art. I, § 7.

      There is no right to appeal a conviction from a court in American Samoa to

an Article III court. See United States v. Lee, 159 F. Supp. 2d 1241, 1245 (D.

Haw. 2001); Hodel II, 830 F.2d at 387 (holding that lack of right of direct appeal to

Article III court in civil matter did not violate due process). Individuals convicted

in the American Samoa High Court have, however, sought redress against the

Secretary in Article III courts. See, e.g., King v. Morton, 520 F.2d 1140 (D.C. Cir.

1975); King v. Andrus, 452 F. Supp. 11 (D.D.C. 1977). In King v. Morton, the

plaintiff argued he was denied the right to trial by jury after being convicted of tax

evasion in American Samoa. 520 F.2d at 1142-43. Upon remand in King v.

Andrus, the district court agreed, enjoining the Secretary of the Interior from: (1)

enforcing the provisions of the American Samoa Code that denied the right to a

jury trial in criminal cases, and (2) enforcing any criminal conviction against the

plaintiff obtained without giving him the right to a jury trial. 452 F. Supp. at 17.

      Federal courts have interpreted King v. Morton as “necessarily stand[ing] for

the proposition that the Secretary has the authority to review decisions of the High


                                          5
Court to assure they comply with any standards of the United States Constitution

found to apply to American Samoa.” Hodel I, 637 F. Supp. at 1413 n.29 (citations

omitted). The Secretary has likewise acknowledged his or her power to intervene

and review decisions of the High Court—even if he or she chooses not to exercise

this power. See Hodel II, 830 F.2d at 376, 378-79.

      2.     Petitioner’s § 2241 Habeas Petition

      With this background in mind, the Court turns to Petitioner’s request for

federal habeas relief. Petitioner is an American citizen currently incarcerated in

the American Samoa Territorial Correctional Facility. ECF No. 1 (“Petition”) ¶

4(a). Respondent Sunia is the Warden of that facility (the “Warden”). Id. ¶ 4(b)(i).

Petitioner also named Respondent Falepo (the “Director”), alleging he is the

Director of the American Samoa Government Office in Hawai‘i, which is the

“liason (sic.) for all ASG business in the Aloha State.” ECF No. 15 at 6 (alteration

in original) (emphasis and footnote omitted).4



4
  Petitioner relies on a website for the Office of the Governor for American
Samoa. See ECF No. 15 at 6 & n.9; Petition ¶ 4(b)(ii) (citing
https://www.americansamoa.gov/office-of-the-governor). The Governor is the
head of the executive branch of the American Samoa Government (“ASG”). See
Rev. Const. Am. Sam. art. IV, § 2. As of the date of the Court’s Order, the
Governor’s website indicates that the Director of the American Samoa Office in
Hawai‘i is Bonneylei Liu Pa‘uulu—not Respondent Falepo. The Court will
continue to refer generally to the “Director” because, if someone else now holds
that position, he or she would automatically be substituted as the named
respondent. See Fed. R. Civ. P. 25(d).
                                          6
      Petitioner was convicted after a bench trial in the High Court of American

Samoa of various charges, including sodomy with a minor, deviate sexual assault

in the first degree with a minor, sexual abuse in the first degree with a minor,

furnishing pornographic materials to a minor, aiding a minor to possess or

consume alcohol, endangering the welfare of a minor, driving under the influence

of alcohol, and careless driving. Petition ¶ 2(a). He received a term of 24 years of

imprisonment. Id. After his motion for reconsideration was denied, ECF No. 14-

2, Petitioner appealed his conviction to the Appellate Division of the High Court of

American Samoa, which affirmed his conviction and denied his motion for a

rehearing. Petition ¶ 2(b); ECF No. 14-3. Petitioner did not ask the Secretary to

intervene, nor did he seek territorial habeas relief.

      Instead, Petitioner seeks federal habeas relief under 28 U.S.C. § 2241,

arguing various components of his trial violated his rights under the Fifth and Sixth

Amendments. He first argues the prosecution failed to disclose critical exculpatory

evidence and that the trial court improperly restricted his right to cross examination

and access to critical documents. Petition ¶ 6(a). He next argues he was denied

the right to jury trial because, although his lawyer informed him he should waive

his right to a jury trial, any such waiver was not knowing and voluntary. Id. ¶

6(b). He also raises an ineffective assistance of counsel claim based on his

counsel’s failure to object at trial and on appeal to the denial of his right to a jury


                                            7
trial, further claiming his right to a speedy trial was violated. Id. ¶ 6(c), (d).

B.    Procedural History

      Petitioner was convicted in the High Court of American Samoa in July 2014.

Id. ¶ 2(a). The Appellate Division of the High Court of American Samoa affirmed

his conviction in November 2017 and denied his motion for rehearing in January

2018. Id. ¶ 2(b). In October 2018, Petitioner filed a Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 in the District of Hawaii. ECF No. 1.

      The Court issued an Order to Show Cause directing Respondents to show

cause why the petition should not be granted and ordering Respondents to file

either an Answer or a dispositive motion. ECF No. 12. Respondents filed a

motion to dismiss the petition for lack of personal jurisdiction and subject matter

jurisdiction, and on the grounds that the District of Hawaii is an improper venue.

ECF No. 14. Petitioner opposes the motion. ECF No. 15.

                                 II.    DISCUSSION

      The Court concludes that it lacks jurisdiction over a proper respondent and

so dismisses Respondents, but also concludes that the interests of justice warrant

transferring the petition to the District of Columbia.

A.    The Type of Habeas Petition and Rules Governing It

      The parties dispute the applicable statutory authority for the petition, with

Petitioner requesting relief under 28 U.S.C. § 2241(c) and Respondents arguing he


                                            8
may only seek relief under 28 U.S.C. § 2254.

      Section 2241 contains the general statutory grant of authority to district

courts to afford habeas relief. See White v. Lambert, 370 F.3d 1002, 1006 (9th Cir.

2004), overruled on other grounds by Hayward v. Marshall, 603 F.3d 546 (9th Cir.

2010). At a basic level, then, § 2241 authorizes the Court to grant habeas relief to

Petitioner, an American citizen incarcerated within an unincorporated territory of

the United States, if he can show that “[h]e is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(a), (c)(3);

see Rasul v. Bush, 542 U.S. 466, 478-84 (2004) (noting that “persons detained

outside the territorial jurisdiction of any federal district court no longer need rely

on the Constitution as the source of their right to federal habeas review” and

holding that noncitizens detained at Guantanamo Bay could seek habeas relief

under § 2241); Boumediene v. Bush, 553 U.S. 723, 771 (2008) (holding that

noncitizens detained by United States government in territory over which another

country maintains de jure sovereignty could invoke the Suspension Clause).

      Section 2254 limits the authority granted by § 2241—but only in certain

types of habeas proceedings.5 See White, 370 F.3d at 1006. In White, for example,


5
  The same is true of § 2255—although neither party contends it applies here.
That provision covers individuals in custody “under sentence of a court established
by Act of Congress” and requires those individuals to bring the petition in “the
court which imposed the sentence.” 28 U.S.C. § 2255(a). Congress did not

                                           9
the Ninth Circuit held that if an individual is in custody pursuant to a state court

judgment, and not in state custody for a different reason, e.g., pre-conviction

custody, custody awaiting extradition, or other forms of custody possible without a

conviction), the petitioner must proceed under and comply with the requirements

of § 2254. 6 See id. White is of little assistance here, though, because there is no

dispute that Petitioner is in custody pursuant to a conviction and judgment. Rather,

the question is whether it can be characterized as a state judgment and Petitioner’s

incarceration defined as state custody. Some authority suggests the answer is no—

and thus that only § 2241 applies. Cf. King v. Morton, 520 F.2d at 1146 (stating

that jurisdiction for action against Secretary objecting to deprivation of jury trial

under laws of American Samoa and regulations of the Secretary could not be based

on 28 U.S.C. § 1343(3), “which applies to actions to redress the deprivation of

fundamental rights under color of State law” (emphasis added)). Indeed, when

Congress has wanted to treat American Samoa as a “State” in other contexts, it has




establish the courts of American Samoa and the District of Hawaii did not impose
Petitioner’s sentence.
6
  The distinction ensures proper deference is afforded to the States and the
legitimacy of their judicial proceedings. See Dominguez v. Kernan, 906 F.3d 1127,
1135 (9th Cir. 2018) (“Congress placed these additional limits on petitions under §
2254 because a state court judgment ‘carries a heightened presumption of
legitimacy.’” (citation omitted)).
                                          10
said so explicitly. See, e.g., 42 U.S.C. § 1301(a)(1) (providing that term “State”

includes American Samoa for certain subchapters).

      Still, answering this question definitively at this juncture appears premature.

The parties dispute which statute controls under the belief that an exhaustion

requirement applies only to petitions brought under § 2254. But, “[e]ven in cases

brought under § 2241, exhaustion is required.” Dominguez, 906 F.3d at 1135 n.9

(noting the exhaustion requirement under § 2241 is judicially created rather than

statutory). Thus, exhaustion will apply regardless.

      Relevant here, the Ninth Circuit has applied § 2254 to petitioners

incarcerated within a United States territory pursuant to a conviction from a

territorial court—essentially treating such petitioners as equivalent to state

prisoners. See White v. Klitzkie, 281 F.3d 920, 923 n.3 (9th Cir. 2002) (citing

Aldan v. Salas, 718 F.2d 889, 891 (9th Cir. 1983)). In Aldan, for example, the

Ninth Circuit remanded with instructions that the district court should dismiss a

federal habeas petition without prejudice for failing to exhaust territorial remedies,

noting that “the requirement of exhaustion of remedies exists to avoid an

adjudication of territorial criminal convictions by federal authorities, wherever

possible, to the end that comity may be furthered and potential conflict avoided.”

Aldan, 718 F.3d at 891 (citations omitted). Aldan, in turn, relied on Pador v.

Matanane, 653 F.2d 1277, 1279 (9th Cir. 1981), which explained that the comity


                                          11
concerns underlying the state exhaustion requirement apply with equal force to

justify a territorial exhaustion requirement:

             Although Guam is a territory rather than a state . . . , it remains
             true, as it is in the case of states, that ordinarily it is better to
             require the exhaustion of local remedies before entertaining and
             issuing the writ of habeas corpus. Attention to constitutional
             duties will remain sharp so long as responsibility for their
             enforcement remains undiluted.

Pador, 653 F.2d at 1279. Pador, however, noted that the exhaustion requirement

was not rooted in § 2254 whose exhaustion requirement is “limited to ‘courts of

the State,’” but instead, “principles of comity and efficiency supporting the

exhaustion requirement that antedate the statute and of which 28 U.S.C. § 2254(b)

was but a codification.” Id. at 1279 n.1. Thus, while there may be dispute

regarding the source of an exhaustion requirement, there can be no doubt it applies

with equal force to territorial remedies.7 And while American Samoa differs from


7
  The shift from Pador in 1981 to White in 2002 may be explained by the 1984
amendment to Guam’s Organic Act, which provides that prisoners from Guam’s
territorial courts should be treated like state prisoners for habeas purposes. See 48
U.S.C. § 1424-2 (“The relations between the courts established by the Constitution
or laws of the United States and the local courts of Guam with respect to . . . the
issuance of writs of habeas corpus . . . shall be governed by the laws of the United
States pertaining to the relations between the courts of the United States, including
the Supreme Court of the United States, and the courts of the several States in such
matters and proceedings.”). Similar provisions exist for the Virgin Islands, 48
U.S.C. § 1613, and Northern Mariana Islands, 48 U.S.C. § 1824. American Samoa
has no organic act, meaning there is no similar provision—which also tends to
support Petitioner’s position that the proper review here is under § 2241.

                                          12
Guam in important respects, e.g., it is an unincorporated territory with neither an

Organic Act nor a district court located within its territory), 8 the Court can discern

no reason why these distinctions would justify a different outcome when assessing

the need to exhaust territorial remedies based on more fundamental principles of

comity.

        Still, even if Petitioner is required to exhaust his territorial remedies, the

Court nonetheless believes that resolution of whether he exhausted those remedies

(and its precedent—whether that exhaustion requirement is statutory under § 2254

or judicially-created under § 2241) should await the naming of a proper respondent

in the proper venue.

        This is because the exhaustion doctrine requires state prisoners to “give the

state courts one full opportunity to resolve any constitutional issues by invoking

one complete round of the State’s established appellate review process.”

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Thus, the question is not simply

whether a certain territorial remedy is available; instead, the question is whether

that available remedy is part of the territory’s ordinary appellate review procedure.

See McMonagle v. Meyer, 802 F.3d 1093, 1099 (9th Cir. 2015) (“California

misdemeanants therefore should not be required to file a habeas petition before the

state Supreme Court in order to exhaust state court remedies for claims already


8
    See, e.g., 48 U.S.C. §§ 1424, 1424-2, 1424-3.
                                            13
considered and rejected on direct review.”); Swoopes v. Sublett, 196 F.3d 1008,

1010 (9th Cir. 1999) (concluding that except in life-sentence or capital cases,

claims of Arizona state prisoners are exhausted for purposes of federal habeas once

the Arizona Court of Appeals has ruled on them).

      Here, neither party satisfactorily addresses how American Samoa views

exhaustion within its court system—nor even how the Secretary might view

exhaustion. For example, Respondents state only that a territorial habeas petition

is available and that appeal to the Secretary is available. ECF No. 14 at 12-13.

Even so, this fails to address whether either available remedy is part of the

territory’s ordinary appellate review process. Compare O’Sullivan, 526 U.S. at

844 (“We have also held that state prisoners do not have to invoke extraordinary

remedies when those remedies are alternatives to the standard review process and

where the state courts have not provided relief through those remedies in the past.”

(citation omitted)), with Hodel I, 637 F. Supp. at 1413 (“[A]ll parties agree that the

Secretary has never of his own accord overruled a decision by the Samoan

judiciary.” (footnote omitted)). The Court therefore concludes that it is more

prudent to decline to definitively resolve the question of exhaustion at this




                                          14
juncture. This outcome also makes sense because, as discussed below, the Court

lacks jurisdiction over a proper respondent. 9

B.    Personal Jurisdiction Over the Named Respondents

      A district court may grant the writ only within its “respective jurisdiction[.]”

28 U.S.C. § 2241(a). Whether this Court has jurisdiction over the present habeas

petition breaks down into two related sub-issues: (1) identifying who is the proper

respondent, and (2) determining whether the District of Hawaii has jurisdiction

over him or her. See Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004). Because the

Court determines Petitioner has failed to name a proper respondent over which the

Court has jurisdiction, the petition must be dismissed or transferred.

      1.     Whether the Warden and Director Are Proper Respondents
      An American citizen detained within the United States must generally name

his immediate custodian as the respondent and file in the district of confinement.




9
  It bears noting, however, that another federal court has suggested that exhausting
territorial remedies in American Samoa requires only a direct appeal to the highest
court. See King v. Morton, 520 F.2d at 1144 (“Exhaustion is not at issue here,
since King has already appealed his conviction to the highest court in American
Samoa.”). Further, in a case Petitioner relies on here, the Secretary himself seemed
to agree with King v. Morton that exhaustion entails only appeal to the highest
court in American Samoa. See Def.’s Resp. to Order to Show Cause 7, ECF No.
16, in Majhor v. Norton, Civil Action No. 07-1465 (RBW) (D.D.C.) (Sept. 25,
2007) (“In King, plaintiff had already appealed his conviction to the highest court
in American Samoa prior to filing suit in the United States District Court for the
District of Columbia. . . . Plaintiff is required to exhaust his local remedies before
proceeding in federal court. King, at 1144.”).
                                          15
See Gherebi v. Bush, 374 F.3d 727, 739 (9th Cir. 2004) (citing Padilla, 542 U.S.

426). This rule – “the immediate custodian rule” – applies regardless of whether

the petition is brought under § 2241 or § 2254. See Padilla, 542 U.S. at 439 (“In

challenges to present physical confinement, we reaffirm that the immediate

custodian, not a supervisory official who exercises legal control, is the proper

respondent.”); see also id. at 450 n.18; 28 U.S.C. §§ 2241, 2242, 2243; Rules 1(b)

& 2(a) of the Rules Governing § 2254 Cases in United States District Courts

(petitioner must name state officer with custody over them, and district court may

apply this rule regardless of whether the petition is brought under § 2254). Here,

the Warden is Petitioner’s immediate custodian, and so a proper respondent.

      The Director, however, is not a proper respondent. Petitioner alleges the

Director in Hawai‘i acts as the Warden’s agent. Petition ¶¶ 4(b)(ii). In opposing

the motion, though, Petitioner can only speculate how the Director in Hawai‘i

might interact with the Warden in American Samoa, e.g., coordinating food

provisions for the correctional facility or the Warden’s travel to or through Hawai‘i

for training. ECF No. 15 at 4-6. Even assuming all this is true, it does not indicate

that the Director is acting as the Warden’s agent. More importantly, there is no

connection to Petitioner’s physical custody, nor even the criminal proceedings that

led to his incarceration. Respondents deny that the Director had any involvement

with either, and further deny that the Director has authority to produce Petitioner in


                                         16
court in Hawai‘i or compel the Warden to undertake any action with respect to the

Petitioner. ECF No. 14 at 5-6, 8. This is fatal to Petitioner’s argument that the

Warden is a proper respondent. See Braden v. 30th Judicial Circuit Court of Ky.,

410 U.S. 484, 494-95 (1973) (explaining that the writ acts upon the person who

holds petitioner in alleged unlawful custody, so a court issuing the writ must have

jurisdiction over the custodian who can be compelled to bring the petitioner before

the court or release him from custody outright).

      The Supreme Court has permitted a habeas petitioner to proceed against a

respondent under an agency theory; however, that case is inapposite. See Strait v.

Laird, 406 U.S. 341 (1972). In Strait, the petitioner was not in physical custody,

but instead a conscientious objector seeking discharge from the Army. See id. at

345-46. Although his nominal custodian, i.e., the keeper of Army records, resided

in Indiana, the petitioner was allowed to file against him in California because the

custodian was deemed to be present in California through officials there that

processed the petitioner’s discharge request. See id. Thus, Strait stands for the

proposition that a petitioner not in physical custody may file against his custodian

outside the district where that custodian resides if the custodian’s agents are acting

within the district where the petition is filed. It says nothing about naming an

individual with a tangential relationship to the immediate custodian and no direct

relationship to petitioner’s physical custody. Thus, the Court concludes only the


                                          17
Warden is a proper respondent for Petitioner’s habeas petition and DISMISSES the

action against the Director.

      2.     Whether the Court Has Personal Jurisdiction over the Warden

      After naming the immediate custodian, a petitioner must generally file in the

district of confinement. See Gherebi, 374 F.3d at 739. In the usual scenario where

a citizen: (1) is physically confined in the United States, (2) names his immediate

custodian as respondent, and (3) files in the district of confinement, there is no

doubt that the district court can exercise jurisdiction over that custodian residing

within its district. Here, though, Petitioner cannot file his petition against the

Warden in the district of confinement because Congress has neither created a

federal district court in American Samoa nor directed an existing American Samoa

court to assert jurisdiction over federal habeas petitions. See United States v. Lee,

472 F.3d 638, 643 (9th Cir. 2006). 10 Given this wrinkle in the American Samoa

court system, Petitioner argues that the District of Hawaii has “the most immediate

connection” to the Respondents, and so filed his petition here. ECF No. 15 at 20.

      Both sides analyze whether the Court can exercise jurisdiction over the

Warden based on the “long arm” provisions of HRS § 634-35(a)(1), (a)(3). ECF



10
  Lee details the handful of instances where Congress has explicitly granted the
High Court jurisdiction over certain matters. See 472 F.3d at 643 (citing, e.g., 7
U.S.C. § 2146(c) (granting “the highest court of American Samoa” jurisdiction
over cases involving the “transportation, sale, and handling of certain animals”)).
                                          18
No. 14 at 7-8; ECF No. 15 at 1-7; ECF No. 23 at 2-4. The Court doubts this

approach is legally sound because a district court may only grant a writ within its

jurisdiction. In Padilla, the Supreme Court rejected the argument that it had

“authorize[d] district courts to employ long-arm statutes to gain jurisdiction over

custodians who are outside of their territorial jurisdiction.” 542 U.S. at 445

(citations omitted); see also id. at 447 (explaining that applying long-arm

jurisdiction would conflict with the relevant habeas statutes, encourage forum-

shopping, and risk creating overlapping jurisdiction among various district courts).

Instead, the Supreme Court noted that its prior case law confirmed that “the

custodian’s absence from the territorial jurisdiction of the district court is fatal to

habeas jurisdiction.” Id. at 445 (citation omitted). Here, that means the Court

lacks jurisdiction because: (1) the Warden, who is Petitioner’s custodian, is not

present within the District of Hawaii; and (2) the Director, who is present within

the District of Hawaii, is not a proper respondent because he is not the Petitioner’s

custodian. 11


11
   For completeness, applying the traditional personal jurisdiction analysis would
produce the same result. Whether the Court has jurisdiction over the Director is
immaterial because he is not a proper respondent for this habeas petition, as
discussed above. Any jurisdiction over the Warden must be based on specific
jurisdiction, which necessarily fails. See Schwarzenegger v. Fred Martin Motor
Co., 374 F.3d 797, 801-02 (9th Cir. 2004) (stating general jurisdiction requires
continuous and systematic contacts with state and mere purchases or doing
business with state is insufficient). Crucially, the Court cannot exercise specific

                                           19
      Again, a case like Strait is of no assistance to Petitioner. First, the Warden

cannot be deemed to be present in Hawai‘i through the Director because, as stated

above, the Director is not an agent of the Warden and was not involved in

Petitioner’s underlying conviction or present custody. As the Supreme Court has

also made clear in cases since Strait, in a case like this where the Warden has day-

to-day control of a subordinate like Petitioner, the Warden is only subject to habeas

jurisdiction in the district where he resides, i.e., American Samoa. See Padilla,

542 U.S. at 445; see also Stokes v. U.S. Parole Comm’n, 374 F.3d 1235, 1239

(D.C. Cir. 2004) (“[A] district court may not entertain a habeas petition involving

present physical custody unless the respondent custodian is within its territorial

jurisdiction.” (citation omitted)).




jurisdiction over the Warden unless Petitioner’s habeas claims arise out of the
Warden’s Hawai‘i-related activities. See id.; see also Cowan v. First Ins. Co. of
Hawaii, 61 Haw. 644, 649 n.4, 608 P.2d 394, 399 n.4 (1980) (interpreting Hawaii’s
long-arm statute, HRS § 634-35, to reach to the full extent permitted by the U.S.
Constitution). Even if the Court assumes the Warden contacted officials in
Hawai‘i about food provisions for the correctional facility or flew to or through
Hawai‘i for general trainings or on other business, Petitioner’s claims of unlawful
confinement as a result of unconstitutional court proceedings in no way relate to
those hypothetical connections between the Warden and Hawai‘i. See also HRS §
634-35(a)(1), (a)(3) (provisions on which Petitioner relies, also requiring claims to
arise out of defendant’s transaction of business within Hawai‘i or ownership or use
of property in Hawai‘i); Fed. R. Civ. P. 4(k)(1), (k)(2) (provisions on which
Petitioner relies, which require court to have either general jurisdiction over
defendant or require the exercise of jurisdiction to comport with the U.S.
Constitution).
                                         20
      In sum, the Court concludes it cannot exercise jurisdiction over the only

proper respondent, the Warden—meaning Petitioner may not seek habeas relief

against him in the District of Hawaii. The Court therefore DISMISSES the action

against the Warden.

C.    Exception for Physical Custody Outside Territory of Any District Court
      Although the Court concludes that seeking habeas relief in the District of

Hawaii against the Warden is not proper, that does not mean a citizen incarcerated

in American Samoa is left without redress. Instead, this case justifies application

of one established exception to the immediate custodian rule, which applies when a

citizen is confined outside the territory of any district court. See Padilla, 542 U.S.

at 436 n.9, 447 n.16. “In such cases, [courts] have allowed the petitioner to name

as respondent a supervisory official and file the petition in the district where the

respondent resides.” Id. at 447 n.16 (citing Burns v. Wilson, 346 U.S. 137 (1953)

(courts-martial convicts held in Guam sued Secretary of Defense in the District of

Columbia); United States ex rel. Toth v. Quarles, 350 U.S. 11 (1955) (court-martial

convict held in Korea sued Secretary of the Air Force in the District of Columbia)).

      Here, the Secretary is seemingly the only supervisory official found within

any territory of any district court. See Tuaua, 788 F.3d at 302 (“The territory [of

American Samoa] remains under the ultimate supervision of the Secretary of the

Interior.” (citation omitted)). As discussed above, the Secretary has plenary


                                          21
authority over the judicial system of American Samoa. He has the power to

intervene and review decisions of the High Court.12 And, importantly, he can be

(and has previously been) ordered to take appropriate measures to correct any

constitutional deficiencies in his administration of the government of American

Samoa—including with respect to individuals convicted in the courts of American

Samoa in violation of their rights under the U.S. Constitution. See King v. Morton,

520 F.2d at 1144 (“Clearly, the Secretary is within the geographical jurisdiction of

the United States District Court for the District of Columbia, and that court is

competent to judge the Secretary’s administration of the government of American

Samoa by constitutional standards and, if necessary, to order the Secretary to take

appropriate measures to correct any constitutional deficiencies.”); King v. Andrus,

452 F. Supp. at 12, 17 (ordering Secretary not to enforce certain rules and

regulations or a conviction against plaintiff).

      Because the Secretary appears to be the proper respondent, this means the

District of Hawaii is not the proper venue for the present petition. As discussed

above, the Court may only grant the writ within its jurisdiction, it is undisputed the

Secretary resides outside that jurisdiction in the District of Columbia, see King v.

Morton, 520 F.2d at 1144, and it would be inappropriate for the Court to assess


12
  As discussed above, though, this does not necessarily mean that appeal to the
Secretary is required for exhaustion purposes.

                                          22
whether it could exercise jurisdiction over the Secretary under the guise of any

long-arm statute, see Padilla, 542 U.S. at 445, 447.13 Analogous case law in this

Circuit further supports that the District of Columbia is the proper venue for

Petitioner to seek habeas relief against the Secretary. See Gherebi, 374 F.3d at 739

(noting that it “appear[ed] that the proper venue” for Guantanamo detainee’s

habeas petition against the President and Secretary of Defense was in the District

of Columbia, citing cases brought against federal officials in that district, and so

transferring case to that district).

       In line with Gherebi, and other directives from the Ninth Circuit, the Court

further determines that, rather than dismiss the petition, the interests of justice

warrant transferring the petition to the District of Columbia under either 28 U.S.C.

§ 1631 or 28 U.S.C. § 1406(a) with the presumption that necessary amendments to

perfect the form of the petition can be made in the District of Columbia upon

transfer. 14 See Gherebi, 374 F.3d at 739 & n.16. The Ninth Circuit has explained


13
   See also Dunne v. Henman, 875 F.2d 244, 248 (9th Cir. 1989) (“While 28
U.S.C. § 1391(e) provides for nationwide service of process on officers of the
United States, that statute does not extend habeas corpus jurisdiction to persons
outside the territorial limits of the district court.” (citations omitted)).
14
   Section 1631 permits transfer to cure jurisdictional defects. See 28 U.S.C. §
1631. Section 1406(a) permits transfer to cure a defect in venue. See 28 U.S.C. §
1406(a). A court may transfer under § 1406(a) only if it has subject matter
jurisdiction over the action. See Hernandez v. Campbell, 204 F.3d 861, 865 n.6
(9th Cir. 2000). Hernandez might therefore suggest that § 1406(a) is inapplicable
here because the Court lacks jurisdiction over a proper respondent and can only

                                           23
that a court should sua sponte consider transfer under § 1631 if it lacks jurisdiction,

the transferee court could have exercised jurisdiction when the action was filed,

and transfer is in the interest of justice. See Cruz-Aguilera v. INS, 245 F.3d 1070,

1074-75 (9th Cir. 2001). In Cruz-Aguilera, the Ninth Circuit determined it lacked

jurisdiction to consider on direct appeal a petition for review of an immigration

court decision, and so construed it as a habeas petition, which it then transferred to

the district court (given the Ninth Circuit lacked jurisdiction to hear the habeas

petition in the first instance). See id. at 1073. In doing so, the Ninth Circuit noted

that “[n]ecessary amendments to perfect the form of the habeas petition can be

made in the district court upon transfer.” Id. at 1073 n.2. There, the petitioner

initially filed a petition for direct review of an agency decision and named only the

agency as respondent—and so, presumably upon transfer, could amend the petition

to name a proper habeas respondent, i.e., “the person who has custody over him.”

28 U.S.C. § 2242. So, too, here, Petitioner can perfect the form of his petition in

the District of Columbia upon transfer, i.e., by amending the petition to name the

Secretary.



issue a writ within its jurisdiction. Still, in Gherebi—as here—, the petitioner was
detained outside the territorial jurisdiction of any district court (at Guantanamo
Bay) and the Ninth Circuit concluded it could nonetheless exercise jurisdiction to
transfer the petition under § 1406(a) to the District of Columbia where a
supervisory official was located. Thus, transfer under either statute seems
appropriate here.
                                          24
      Other Ninth Circuit authority provides additional support that transfer is

appropriate here even if Petitioner did not initially name a respondent over which

the District of Columbia would have jurisdiction. See Miller v. Hambrick, 905

F.2d 259, 261-63 (9th Cir. 1990). In Miller, the petitioner’s regular place of

incarceration was Texas, but he was temporarily in custody in California to testify

in a proceeding and so filed his petition in California and named his California

custodian as respondent. See id. The California district court dismissed the I

dpetition because petitioner should have filed in Texas. See id. The Ninth Circuit

agreed that the proper venue for the petition was Texas, but nonetheless held the

district court abused its discretion by dismissing the petition rather than

transferring it to Texas under § 1631. See id. The Ninth Circuit remanded with

instructions that the California district court transfer the petition to Texas—

notably, saying nothing of the need for petitioner to amend the petition to name his

Texas custodian prior to transfer. See id. The Court therefore follows Miller and

transfers the petition to the District of Columbia with the presumption that the

proper respondent can be named upon transfer.15


15
   In doing so, the Court has also considered whether transfer is appropriate
despite not resolving whether the petition should be considered under § 2241 or §
2254, or whether Petitioner exhausted his territorial remedies. See Laing v.
Ashcroft, 370 F.3d 994, 998 (9th Cir. 2004) (concluding exhaustion under § 2241
is prudential); Menendez v. Terhune, 422 F.3d 1012, 1026 n.5 (9th Cir. 2005)
(reaching merits despite questioning whether claim was exhausted under § 2254,

                                          25
                                  III.   CONCLUSION

       For the foregoing reasons, the Court GRANTS Respondents’ Motion,

DISMISSES Respondents from this action, and TRANSFERS the Petition to the

United States District Court for the District of Columbia.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, November 12, 2019.




Civil No. 18-00423-JAO-KJM, Barlow v. Sunia, et al., ORDER GRANTING RESPONDENTS’ MOTION TO
DISMISS AND TRANSFERRING PETITION FOR WRIT OF HABEAS CORPUS


citing pre-AEDPA law that exhaustion is not jurisdictional). As stated above, the
Court determines that such issues are better resolved after transfer. Despite the
Court’s conclusion that Petitioner may not seek habeas relief against the Warden
and Director in the District of Hawaii and that transfer is in the interests of justice,
the Court further presumes that, if the newly named respondent upon transfer
(presumably, the Secretary) objects that he, too, is an improper respondent, he may
raise this and any other objection in the District of Columbia. Cf. Ex parte Hayes,
414 U.S. 1327, 1328-29 (1973) (transferring petition of Army private stationed in
Germany whose commanding officer was in Germany to the District Court for the
District of Columbia because “others in the chain of command” were there—yet
still “recognizing, of course, that the District Court [for the District of Columbia]
has jurisdiction to determine the question of its jurisdiction”).
                                             26
